Agid, J.,
(concurring) — I concur in the majority’s reasoning and result. I write separately only to point out that Mr. Reich is probably correct about one thing: the Legislature was not contemplating moves to faraway places when it enacted section RCW 26.09.260(4)(b). But the distinction between intra- and interstate moves is not persuasive. A move to Spokane would be farther away from Seattle than *21a move out of state to Portland, Oregon. If the Legislature meant to limit the changes of residence it considers a “minor” modification, it did not say so. The majority correctly reads the statute.
After modification, further reconsideration denied January 29, 1998.